DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1-9, 11-24, and 26-32 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 Oct. 2022 has been entered.
 
Response to Amendment
	The amendments filed on 25 Oct. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 1-9, 11-13, 15-24, 26-28, and 30-32 under 35 USC 103 as being unpatentable over Bulut et al. (Br. J. Opthalmol.; published 9 Jul. 2017), in view of Bodis-Wollner et al. (WO 2012/112675 A1; published 23 Aug. 2012) and Santos et al. (Alzheimers Dement (Amt); published 7 Feb. 2018) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-9, 11-24, and 26-32 under 35 USC 103 as being unpatentable over Bulut et al. (Br. J. Opthalmol.; published 9 Jun. 2017), in view of Bodis-Wollner et al. (WO 2012/112675 A1; published 23 Aug. 2012) and Santos et al. (Alzheimers Dement (Amt); published 7 Feb. 2018), in further view of Palmqvist et al. (Neurology; published 2015) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-9, 11-24, and 26-32 under 35 USC 103 as being unpatentable over Bulut et al. (Br. J. Opthalmol.; published 9 Jun. 2017), in view of Bodis-Wollner et al. (WO 2012/112675 A1; published 23 Aug. 2012) and Snyder et al. (Alzheimers Dement (Amst); published 2016), in further view of Palmqvist et al. (Neurology; published 2015) is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 1 and 16, the limitations of measuring inner, outer, or total foveal thickness using optical coherence tomography angiography (OCTA) is indefinite because it is not clear if optical coherence tomography angiography (OCTA) refers to a multifunctional OCTA scanning system or to an angiography technique which images blood flow.  In the latter case, it is not clear how an angiography technique that measures blood flow can measure foveal thicknesses.  Please clarify. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9, 11-13, 15-24, 26-28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulut et al. (Br. J. Opthalmol.; published 9 Jun. 2017), in view of Santos et al. (Alzheimers Dement. (Amt); published 7 Feb. 2018) and Bodis-Wollner et al. (WO 2012/112675 A1; published 23 Aug. 2012).

Bulut et al. teach the evaluation of optical coherence tomography angiographic findings in Alzheimer’s type dementia (see title).  Bulut et al. teach that retinal, choroidal vascular structures and choroidal thickness (CT) of all subjects were analyzed in a detailed way with a commercial spectral domain OCTA (see abstract).  Bulut et al. teach optovue (see pg. 234). Bulut et al. teach evaluating retinal and choroidal vascular structures with OCTA imaging and identifying an ocular biomarker that would help the early detection of ATD (see pg. 233).  Exclusion criteria include evidence of other types of dementia (see pg. 234).  Bulut et al. teach a foveal avascular zone (mm2) of 0.47±0.18 in patients with ATD and 0.33±0.08 in control subjects (see table 2).   Bulut et al. teach that the FAZ was found to be significantly enlarged in the ATD group compared with the control group.  We suggest that the enlarged FAZ we found in patients with ATD could be associated with the decreased angiogenesis due to the binding of VEGF to Aβ and its confinement in the plaques and also accumulation of Aβ deposits in the internal vessel walls, leading to occlusion of vascular structures and decreased blood flow, and also underlined in previous studies (see pg. 236).  As the severity of cognitive impairment can be measured with MMSE score, the association between the OCT parameters and this cognitive test can give us useful information for the clinical valuation and monitoring of patients with ATD.  We found a significant negative correlation between the MMSE score and FAZ measurement zones (see pg. 236).  OCTA can be used as a new biomarker in the early detection of ATD, monitoring of its progression and in the evaluation of the efficacy of drugs used for its treatment (see pg. 237).
	Bulut et al. do not disclose a subject that has a preclinical neurodegenerative disease and does not exhibit cognitive dysfunction or a clinical neurodegenerative disease and measuring of the FAZ area and inner, outer or total foveal thickness using only OCTA.  
	Bodis-Wollner et al. teach layer by layer quantification of the remodeling of the human fovea in neurodegenerative disease (see title).  Bodis-Wollner et al. teach that for differential diagnosis of PD and for follow-up patients undergoing therapy with so called neuroprotective drugs, the OCT may be a tool (see [0006]).  Bodis-Wollner et al. teach that given that each of the different layers in the fovea contains different cell types, it is possible to refine the diagnosis of various disorders that affect the retina.  Retinal thickness can be sampled and quantified at various distances in 0.25 mm steps from the center of the foveal pit.  There is first the outer layer starting around 0.3 mm of the foveolar and the inner layer starting around 0.8 mm.  Experimental results show that the thinning of the retina in PD is most pronounced in the inner retina surrounding the central point of the foveolar (see [0028]-[0029]).  Bodis-Wollner et al. teach that quantifying retinal thickness on the slope could permit inferences to be made regarding thickness of different layers with different cellular composition (see [0040]).  Bodis-Wollner et al. teach that retinal thinning may be relevant to the early diagnosis and neuroprotective treatment of PD.  Most of our patients were in the early stages of the disease.  The IRL thinning has been reported in other diseases, such as AD (see [0075]-[0076]).  Bodis-Wollner et al. teach the retinal thickness of healthy individuals versus those of PD patients (see table; Fig. 9).
Santos et al. teach a change ion retinal structural anatomy during the preclinical stage of the AD (see title).  The in the preclinical stage of AD showed a significant decrease in macular retinal nerve fiber layer volume as well as a decrease in outer nuclear layer and inner plexiform layer volumes and thickness in the inferior quadrant (see abstract).  Santos et al. teach that the inclusion criteria included having an MMSE score of ≥27 and performance within normal limits on a battery of cognitive tests described previously.  Santos et al. teach demographic characteristics including Florbetapir PET and MMSE (see table 1).  Santos et al. teach Aβ PET imaging by bolus injection of 18F-florbetapir.  An. SUVr threshold of 1.1 or greater was used to discriminate between Aβ+ and Aβ- (see pg. 200).  Santos et al. teach SD-OCT imaging.  The thickness of each retinal layer was measured extending 3.45 mm from the center of the fovea (see pg. 200; Fig. 1).  An increase in IPL volume in preclinical AD may be related to Aβ deposition or an inflammatory process.  We have now found evidence of tissue loss in the IPL within our preclinical group relative to controls, suggesting that although there may be an initial early stage of IPL volume increase due to inflammatory process, there is nonetheless some volume loss in this structure of continued disease progression.  Our observation of tissue loss in the ONL could suggest retrograde trans-synaptic degeneration.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bulut et al. (method of identifying a subject at risk of a neurodegenerative disease, such as ATD, by measuring the FAZ area in the early diagnosis of disease, following its progression, and in investigating new drugs using commercial spectral domain OCTA) by measuring FAZ area and inner, outer, and total foveal thickness in a subject that has a preclinical neurogenerative disease and does not exhibit cognitive dysfunction or clinical neurodegerative disease and has no evidence of cognitive impairment using commercial spectral domain OCTA as taught by Bulut et al., Bodis-Wollner et al. and Santos et al. because it would have been expected to advantageously diagnosing preclinical AD at the earliest stage based on changes in the FAZ area and/or inner, outer or total foveal thickness using high resolution optical methods.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).  A method claim is not given weight it simply expresses an intended result of a process step positively recited.  See Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Instant claims 6-9, which recite contingent limitations, and claims 20-24, which express an intended result, require mentally comparing a FAZ area, inner foveal thickness, outer foveal thickness or total foveal thickness with a control or standard or predetermined value in order to identify a subject at risk for neurodegenerative disease.  However, these comparisons can be carried out by looking at the data obtain by looking at the data obtained by measuring the FAZ area, inner, outer and total foveal thickness of control versus at risk subject.  A person of ordinary skill in the art would have arrived of less than 73 µm, 190 µm, and 260 µm for inner, outer, and total foveal thicknesses because Bodis-Wollner et al. teaches significant thinning of foveal layers in patients with a neurodegenerative disease in comparison to controls.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bulut et al. by further administering early therapeutic intervention to treat or prevent neuronal loss or brain atrophy as taught by Bulut et al. because it would advantageously enable evaluating the efficacy of the treatment.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bulut et al. by further administering a 18F-florbetapir PET imaging agent to subjects (control and preclinical AD) as taught by Santos et al. because it would it have been expected to advantageous aid in identifying control and preclinical subjects by determining Aβ burden in the subjects.

Claim(s) 1-9, 11-24, and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulut et al. (Br. J. Opthalmol.; published 9 Jun. 2017), in view of Santos et al. (Alzheimers Dement. (Amt); published 7 Feb. 2018) and Bodis-Wollner et al. (WO 2012/112675 A1; published 23 Aug. 2012), in further view of Palmqvist et al. (Neurology; published 2015).
	
Bulut et al. teach as discussed above.
	Bulut et al. do not further teach a method comprising obtaining a CSF sample from the subject wherein the CSF sample comprises increased levels of Aβ-42 and tau protein compared to control or a standard; wherein the control or standard is obtained from a subject not having a preclinical neurodegenerative disease.
	Bodis-Wollner et al. teach as discussed above.
	Santos et al. teach as discussed above.
	Palmqvist et al. teach a detailed comparison of amyloid PET and CSF biomarkers for identifying early Alzheimer disease (see title).  Palmqvist et al. teach that the best CSF measures for identifying MCI-AD were Aβ42/total tau and Aβ42/hyperphosphorylated tau. The best PET measures performed similarly.  Amyloid PET and CSF biomarkers can identify early AD with high accuracy.  The choice between CSF and amyloid PET biomarkers for identifying early AD can be based on availability, costs, and doctor/patient preferences since both have equally high diagnostic accuracy.  This study provides class III evidence that amyloid PET and CSF biomarkers identify early stage AD (see abstract; pg. 1244).  Palmqvist et al. teach 11C-PiB (Pittsburgh compound) retention in AD (see references 13, 16, and 21).  Palmqvist et al. teach 146 controls who had undergone CSF sampling and Aβ PET (see pg. 1241).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bulut et al. by further obtaining a CSF sample from the subject, wherein the CSF sample comprises increased levels of Aβ-42 and tau protein wherein the control is obtained from a subject not having preclinical neurodegenerative disease as taught by Palmqvist et al. because it would have been expected to advantageously enable because it would it have been expected to advantageous aid in identifying control and preclinical subjects based on increased levels of Aβ and tau protein in the subjects.

Claim(s) 1-9, 11-13, 15-24, 26-28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulut et al. (Br. J. Opthalmol.; published 9 Jun. 2017), in view of Santos et al. (Alzheimers Dement. (Amt); published 7 Feb. 2018), Bodis-Wollner et al. (WO 2012/112675 A1; published 23 Aug. 2012), and Palmqvist et al. (Neurology; published 2015), in further view of Koustenis Jr. et al. (Br. J. Opthalmol.; published 4 Oct. 2014; see attached 892).

	Bulut et al. teach as discussed above.
Bulut et al. do not disclose a subject that has a preclinical neurodegenerative disease and does not exhibit cognitive dysfunction or a clinical neurodegenerative disease and measuring of the FAZ area and inner, outer or total foveal thickness using only OCTA. 
Bodis-Wollner et al. teach as discussed above.
Palmqvist et al. teach as discussed above.
Koustenis Jr. et al. teach optical coherence tomography angiography (see title).  Koustenis Jr. et al. teach that using that this imaging modality may provide insight to neural pathologies with vascular component such as AD (see abstract).  The device incorporates an infrared laser that shines on the posterior retina and is reflected by the tissue.  The data collected from the reflected light are usually used to assess structural aspects of the ONH such as macular thickness.  In OCTA, as additional algorithm is applied to calculate blood flow (see pgs. 16-17).  OCT-A allows for three dimensional imaging (pg. 18).  Koustenis Jr. et al. teach future applications of OCT-A to neurodegenerative diseases (see pg. 19).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bulut et al. (method of identifying a subject at risk of a neurodegenerative disease, such as ATD, by measuring the FAZ area in the early diagnosis of disease, following its progression, and in investigating new drugs using commercial spectral domain OCTA) by measuring FAZ area and inner, outer, and total foveal thickness in a subject that has a preclinical neurogenerative disease and does not exhibit cognitive dysfunction or clinical neurodegerative disease and has no evidence of cognitive impairment using commercial OCT-A as taught by Bulut et al., Koustenis Jr. et al., Bodis-Wollner et al. and Santos et al. because it would have been expected to advantageously diagnosing preclinical AD at the earliest stage based on changes in the FAZ area and/or inner, outer or total foveal thickness using high resolution optical methods.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).  A method claim is not given weight it simply expresses an intended result of a process step positively recited.  See Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Instant claims 6-9, which recite contingent limitations, and claims 20-24, which express an intended result, require mentally comparing a FAZ area, inner foveal thickness, outer foveal thickness or total foveal thickness with a control or standard or predetermined value in order to identify a subject at risk for neurodegenerative disease.  However, these comparisons can be carried out by looking at the data obtain by looking at the data obtained by measuring the FAZ area, inner, outer and total foveal thickness of control versus at risk subject.  A person of ordinary skill in the art would have arrived of less than 73 µm, 190 µm, and 260 µm for inner, outer, and total foveal thicknesses because Bodis-Wollner et al. teaches significant thinning of foveal layers in patients with a neurodegenerative disease in comparison to controls.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bulut et al. by further administering early therapeutic intervention to treat or prevent neuronal loss or brain atrophy as taught by Bulut et al. because it would advantageously enable evaluating the efficacy of the treatment.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Bulut et al. by further administering a 18F-florbetapir PET imaging agent to subjects (control and preclinical AD) as taught by Santos et al. because it would it have been expected to advantageous aid in identifying control and preclinical subjects by determining Aβ burden in the subjects.


Applicants Arguments
	Applicants assert that each of the cited combinations teach that retinal/foveal layer changes occur following, not preceding brain neurodegeneration.  The cited reference combinations altogether fail to teach or suggest that retinal changes in either vessel or neuronal layers would be detectable or identifiable in biomarker positive subjects not yet exhibiting any cognitive impairment.  Bodis-Wollner teaches only subjects already exhibiting signs and symptoms of a neurodegenerative condition were examined with OCT imaging in various layers of the fovea.  Applicant has surprising shown that retinal changes precede brain changes.  It is unclear how one of ordinary skill would find reasonable motivation to measure and/or identify retinal vascular and neuronal changes in the claimed subject group having positive biomarkers but no indicators of dementia.  The fact that no difference in layer thicknesses or volumes were shown at baseline between Aβ+ and Aβ- groups (Santos) essentially indicates that it would be counterintuitive for one of ordinary skill to predict baseline alterations by measuring the foveal avascular zone and layer thickness in a subject having preclinical neurodegenerative disease and not exhibiting cognitive dysfunction or clinical neurodegenerative as claimed.  None of the cited references suggest the use of OCT angiography for evaluation of subjects with normal cognitive function with positive bio markers specific for AD.

Applicant's arguments filed 25 Oct. 2022 have been fully considered but they are not persuasive. Santos teaches assessing retinal structural anatomy during the preclinical stage of AD.  Regarding the patient population, Santos is telling.  According to Santos, AD-related amyloid-β plaques can start to accumulate abnormally in the brain up to 20 y before symptom onset, and this stage is classified as preclinical AD.  At pg. 199, Santos teaches that the inclusion criteria included an MMSE score of >27 and performance within normal limits on a battery of cognitive tests.  Santos identified 15 participants who were categorized as presenting with preclinical stage disease based on evidence of both (1) elevated neocortical Aβ burden as determined by PET amyloid imaging.  We chose to recruit patients who were at high risk for the very early stages of the disease, that is, during the prodromal stage that is defined by the relative absence of readily identifiable cognitive and/or functional impairments.  Consequently, Santos teaches subjects that have a preclinical neurodegenerative disease and do not exhibit cognitive disfunction or clinical neurodegenerative disease.  Regarding a change in the retinal neuronal layers, at pg. 205, Santos teaches having found evidence of tissue loss in the IPL within our preclinical group relative to controls, suggesting that although there may be an early stage of IPL volume increase due to inflammatory processes there is nonetheless some volume loss in this structure over continued disease progression.  At Fig. 1, the IPL layer passes through the fovea.  In addition, Bodis-Wollner teaches and motivates measuring inner, outer and total foveal thicknesses using optical coherence tomography.  In Bodis-Wollner, the results show that thinning of the retina in diseased patients is most pronounced in the inner retina surrounding the fovea.  A person of ordinary skill in the art would have been motivated to modify the method of Bulut by measuring inner, outer, and total foveal thickness using OCT-A as taught by Santos and Bodis-Wollner in order to gain the advantage of correlating to tissue loss/thinning to early onset of the neurogenerative disease.  Bulut teaches that the FAZ was found to be significantly enlarged in the ATD group compared with the control group.  A person of ordinary skill in the art would have had adequate motivation to investigate the FAZ area and microvasculature of the fovea in patients with preclinical AD since Aβ deposition would have been expected to cause structural abnormalities such as narrowing/occlusion of the vessel eventually leading to tissue loss. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618